Citation Nr: 1339093	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  10-31 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a right knee disability.

2.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for residuals of a right great toe fracture.

3.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for residuals of a right middle finger fracture. 


REPRESENTATION

Appellant represented by:	Paul Bradley, Authorized Agent


ATTORNEY FOR THE BOARD

Rutkin, J. M.


INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) is from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested to testify at a hearing before the Board, but subsequently withdrew the request in a July 2013 statement.  See 38 C.F.R. § 20.704(e) (2013).

After the petitions to reopen the service connection claims at issue were last addressed by the RO in a June 2012 statement of the case (SOC), additional VA treatment records were associated with the claims file in connection with a separate claim.  However, these records are merely duplicative of earlier VA treatment records reflecting treatment of right knee pain and diagnoses of arthralgia and a bipartite patella that were already considered by the RO in adjudicating the issues on appeal.  Moreover, they are not pertinent to the issue of whether any of the claimed disabilities may be related to service.  Accordingly, a waiver of the Veteran's right to initial consideration of this evidence by the RO as the agency of original jurisdiction (AOJ) is not warranted, as this evidence has in effect already been considered by the RO in reviewing essentially identical records.  See 38 C.F.R. § 20.1304(c) (20123).



FINDINGS OF FACT

1.  Service connection for a right knee disability, a fracture of the right middle finger, and a fracture of the right great toe was initially denied in an August 1996 rating decision.

2.  The Veteran was informed of that August 1996 rating decision and of his appellate rights in a September 1996 letter, and he did not file an appeal.

3.  Additional evidence received since that August 1996 rating decision is not cumulative or redundant of the evidence considered in that prior decision but does not relate to any unestablished fact necessary to substantiate these claims.


CONCLUSIONS OF LAW

1.  The August 1996 rating decision that denied service connection for a right knee disability, a fracture of the right middle finger, and a fracture of the right great toe is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2013).

2.  New and material evidence has not been submitted since that decision to reopen these claims.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

With regard to the duty to notify, an October 2008 letter notified the Veteran of the August 1996 rating decision, the reasons for the prior denial, and the elements of new and material evidence that must be satisfied to reopen the claims.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letter also notified the Veteran of the elements of service connection, including the degree of disability and effective date elements, and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); 
Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  

Concerning the duty to assist, the Veteran's service treatment records and VA treatment records are in the claims file.  He has not identified any other records or evidence he wished to submit or have VA obtain.  See 38 C.F.R. § 3.159(c).  A VA examination or opinion is not warranted, as new and material evidence has not been submitted to reopen the claims at issue.  See 38 C.F.R. § 3.159(c)(4)(iii); Woehlaert v. Nicholson, 21 Vet App 456, 463-64 (2007).  

There is no indication of prejudicial error with regard to VA's duties to notify and assist, and the Veteran has had a meaningful opportunity to participate effectively in the processing of his petitions to reopen.  Accordingly, the Board will proceed with appellate review.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Mayfield v. Nicholson, 19 Vet. App. 103, 116 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

II.  Analysis

The Veteran petitions to reopen the previously denied claims of entitlement to service connection for a right knee disability and residuals of fractures of the right great toe and right middle finger.  For the following reasons, the Board finds that reopening is not warranted. 


Service connection for the claimed disabilities was initially denied in an August 1996 rating decision.  The Veteran was notified of this decision and his appellate rights in a September 1996 letter in accordance with 38 C.F.R. § 19.25 (2013).  He did not initiate appellate review by submitting a notice of disagreement (NOD).  See 38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2013) (setting for requirements, content, and time limits for submitting a NOD).  

Moreover, new and material evidence was not received within one year of the August 1996 rating decision, as discussed below.  See 38 C.F.R. § 3.156(b) (providing that if new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period"); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final).  

Consequently, because the Veteran did not appeal the August 1996 rating decision, and because new and material evidence has not been received within one year of the date of its mailing, the rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 

VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim since the last final denial, whether the last denial was on the merits or on procedural grounds.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

VA regulation defines "new and material evidence" as follows: "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to qualify as new and material evidence, the new evidence must neither be cumulative nor redundant of the evidence of record 

at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (observing that the requirement of raising a reasonable possibility of substantiating the claim is a "low threshold").  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it consists of a statement or opinion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection for the claimed disorders was denied in the August 1996 rating decision because the RO found that the evidence of record did not show that they manifested in service or were otherwise related to service. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection is generally established with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); accord Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2012).

The evidence associated with the file since the August 1996 rating decision consists of additional VA treatment records and the Veteran's statements asserting he injured his right knee, middle finger, and great toe in service.  While this evidence is new to the file, it is not material.  

With regard to the right middle finger and right great toe claims, the VA treatment records reflect no treatment, complaints, or diagnoses pertaining to the right middle finger or great toe, and there is no other evidence showing that the Veteran currently has disorders of the right great toe or right middle finger or that such disorders are related to service.  Thus, this evidence is not relevant except insofar as it shows that the Veteran does not have current disorders of the right middle finger or great toe.  Therefore, it is not material.  See 38 C.F.R. § 3.156(a). 

With regard to the right knee claim, the newly added VA treatment records show treatment for right knee pain and normal X-ray and MRI findings apart from a bipartite patella, with a diagnosis of arthralgia.  This evidence is duplicative of the private and VA treatment records in the claims file at the time of the August 1996 rating decision, which similarly show ongoing treatment for right knee pain and negative X-ray findings apart from a bipartite patella.  Thus, this evidence is not material, as it is cumulative or redundant of the evidence of record at the time of the last final denial.  See id.

The Veteran's statements asserting that he injured his knee, middle finger, and toe in service are essentially the same as his assertion in the original June 1996 claim that he injured or broke these areas in service.  They do not raise a reasonable possibility of substantiating the claims absent any new evidence relevant to the issue of whether he currently has disorders or pathology of these areas related to service.  Consequently, the newly associated evidence is not material to the claims, and thus does not warrant reopening.  See 38 C.F.R. § 3.156(a).  

Accordingly, new and material evidence has not been submitted to reopen the claims of entitlement to service connection for a right knee disability and residuals of fractures of the right great toe and right middle finger.  The petitions to reopen therefore are denied.  See 38 C.F.R. § 3.156(a).



ORDER

The petition to reopen the claim of entitlement to service connection for a right knee disability is denied.

The petition to reopen the claim of entitlement to service connection for residuals of a right great toe fracture is denied.

The petition to reopen the claim of entitlement to service connection for residuals of a right middle finger fracture is denied




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


